           Case 1:19-cv-06229-JMF Document 54 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MELISSA BERGER, individually and on behalf of her                      :
infant children A.G. and M.B.,                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       19-CV-6229 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
ANNA WANG et al.,                                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 7, 2020, the Court was advised that all claims against Defendants Dana Kaplan
and Staten Island University Hospital had been settled, ECF No. 50, and the Court issued an
order dismissing the case as to those Defendants without prejudice to the right to reopen the
action within sixty days, ECF No. 52. Plaintiff has now advised the Court that all claims
asserted herein have been settled, and the parties intend to submit a proposed Infant Compromise
Order in connection with the settlement. ECF No. 53.

       Accordingly, and upon reflection, the prior Order of Dismissal at ECF No. 52 is
VACATED (although the Clerk of Court need not delete it from ECF). Instead, the parties shall
submit their proposed Infant Compromise Order and any supporting papers by May 29, 2020.
All other dates and deadlines are extended sine die.

       The Clerk of Court is directed to reinstate Defendants Dana Kaplan and Staten Island
University Hospital on the docket.

        SO ORDERED.

Dated: May 18, 2020
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
